Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8711 Fax 215.564.8120 www.stradley.com March 18, 2016 Board of Trustees Templeton Global Investment Trust 500 East Broward Boulevard Fort Lauderdale, Florida 33394 Subject: Post-Effective Amendment No. 60/61 to the Registration Statement on Form N-1A relating to Templeton Global Investment Trust, a Delaware statutory trust (Registration No. 33-73244; File No. 811-08226) Ladies and Gentlemen: We have acted as counsel to Templeton Global Investment Trust, a Delaware statutory trust (the “Trust”), including its new series, Templeton Foreign Smaller Companies Fund (the “Series”), in connection with the preparation and filing with the U.S. Securities and Exchange Commission of Post-Effective Amendment No. 60 to the Registration Statement of the Trust on Form N-1A under the Securities Act of 1933 and Amendment No. 61 to such Registration Statement under the Investment Company Act of 1940 (the “Amendment”). We have reviewed the Trust’s Second Amended and Restated Agreement and Declaration of Trust (“Agreement and Declaration of Trust”), Third Amended and Restated Bylaws (“Bylaws”), and resolutions adopted by the Trust’s Board of Trustees, and such other legal and factual matters as we have deemed appropriate. This opinion is based exclusively on the Delaware Statutory Trust Act and does not extend to the securities or “blue sky” laws of the State of Delaware or other States. We have assumed the following for purposes of this opinion: 1.
